                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 JASON WARD                                                             PLAINTIFF

 v.                                              CAUSE NO. 1:17CV331-LG-RHW

 AETNA LIFE INSURANCE
 COMPANY                                                              DEFENDANT

        ORDER DENYING PLAINTIFF’S MOTION FOR NEW TRIAL

      BEFORE THE COURT is the [30] Motion for New Trial pursuant to Fed. R.

Civ. P. 59(e) filed by the plaintiff, Jason Ward, in this ERISA case. The defendant,

Aetna Life Insurance Company, filed a response in opposition to the Motion, but

Ward did not file a reply. After reviewing the submissions of the parties, the record

in this matter, and the applicable law, the Court finds that the Motion for New

Trial should be denied.

                                  BACKGROUND

      Aetna issued a group long-term disability insurance plan to eligible

employees of Pacific Architects and Engineers Incorporated (hereafter “PAE”)

effective January 1, 2015. The plan required employees who did not enroll within

thirty-one days of eligibility to submit evidence of good health satisfactory to Aetna

at their own expense to obtain coverage. The plan granted Aetna discretion to

determine whether an employee’s claim for benefits should be granted, and Aetna

was responsible for paying any valid claims. On December 15, 2014, PAE hired

Ward, a renal cancer survivor, to work as an electrical engineer. Ward became
eligible for long-term disability coverage when he was hired, but he did not enroll in

the long-term disability plan within thirty-one days of eligibility.

      Ward attempted to enroll in the long-term disability plan for the plan period

beginning January 1, 2016, but he did not attempt to provide evidence of good

health. Soon afterwards, tests confirmed that Ward’s cancer had spread to his lung.

Ward sought long-term disability benefits, but Aetna denied Ward’s claim because

he did not submit an evidence of insurability form demonstrating good health when

he enrolled in the long-term disability insurance plan. Ward appealed the denial of

his claim, asserting that he was told in writing that he had coverage. He also noted

that long-term disability insurance premiums had been deducted from his

paychecks. Aetna denied Ward’s appeal, and he filed this lawsuit asserting claims

for equitable relief pursuant to 29 U.S.C. § 1132(a)(3) and long-term disability

benefits pursuant to 29 U.S.C. § 1132(a)(1)(B). The parties filed cross-motions for

summary judgment. The Court granted summary judgment in favor of Aetna.

Ward now seeks reconsideration of that order pursuant to Fed. R. Civ. P. 59(e).

                                    DISCUSSION

      “A Rule 59(e) motion calls into question the correctness of a judgment.”

Templet v. Hydrochem, Inc., 367 F.3d 473, 478 (5th Cir. 2004). There are three

grounds for altering a judgment under Rule 59(e): (1) an intervening change in

controlling law, (2) the availability of new evidence not previously available, or (3)

the need to correct a clear error of law or prevent manifest injustice. Alexander v.

Wells Fargo Bank, 867 F.3d 593, 597 (5th Cir. 2017). Rule 59(e) motions are “not
                                          -2-
the proper vehicle for rehashing evidence, legal theories, or arguments that could

have been offered or raised before the entry of judgment.” Templet, 367 F.3d at 478.

“Reconsideration of a judgment is an extraordinary remedy that should be used

sparingly.” Id.

      Ward first reasserts his previous argument that the evidence of good health

provision in the plan was ambiguous. However, Motions to Reconsider “should not

be used to . . . re-urge matters that have already been advanced by a party.”

Nationalist Movement v. Town of Jena, 321 F. App’x 359, 364 (5th Cir. 2009).

Furthermore, as the Court previously held, the plan clearly required applicants to

provide evidence of good health to obtain coverage if they failed to enroll within

thirty-one days of eligibility. Ward does not dispute that he did not make any

attempt to provide evidence of good health. Thus, Ward has not demonstrated the

need to correct a clear error of law or prevent manifest injustice on this basis.

      Ward also repeats his argument that the denial of his claim was based on an

“inexcusable procedural error” in that Ward’s employer failed to provide him with

an evidence of good health form when he applied for coverage. In addition, he

claims that the Court failed to consider Aetna’s conflict of interest. 1 As this Court

previously noted, Aetna’s decision was not procedurally unreasonable because it

merely applied the undisputed facts to the clear plan language. In addition, it is not




1Contrary to Ward’s assertions, the Court’s discussion of Aetna’s conflict of interest
appears on pages six through seven of the Court’s [28] Memorandum Opinion and
Order.
                                        -3-
necessary to discuss procedural unreasonableness and the effect of a conflict of

interest where the insurer’s plan interpretation was legally correct. See Stone v.

UNOCAL Termination Allowance Plan, 570 F.3d 252, 257 (5th Cir. 2009). As a

result, Ward’s motion for new trial must be denied.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the [30] Motion

for New Trial filed by the plaintiff, Jason Ward, is DENIED.

      SO ORDERED AND ADJUDGED this the 11th day of March, 2019.


                                               s/   Louis Guirola, Jr.
                                               LOUIS GUIROLA, JR.
                                               UNITED STATES DISTRICT JUDGE




                                         -4-
